

116 HR 7511 IH: Supporting Apprenticeship Colleges Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7511IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Ms. Craig (for herself and Mr. Stauber) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize funding to expand and support enrollment at institutions of higher education that sponsor construction and manufacturing-oriented registered apprenticeship programs, and for other purposes.1.Short titleThis Act may be cited as the Supporting Apprenticeship Colleges Act of 2020.2.Community outreach grant program(a)In generalFrom the amounts appropriated under subsection (g), the Secretary of Education shall provide grants to eligible entities for the purposes of expanding or supporting potential student and employer outreach carried out by such entities with respect to the construction and manufacturing-oriented registered apprenticeship programs offered by such entities. (b)AmountsThe total grant amount made to an eligible entity under this section may not exceed $500,000.(c)Use of grantsAn eligible entity that receives a grant under this section shall use such grant for the outreach described in subsection (a), which shall include the following:(1)Outreach to high schools, for the purpose of educating students, parents, guardians, and faculty on the benefits of enrolling in the construction and manufacturing-oriented registered apprenticeship program offered by the eligible entity.(2)Outreach to local businesses and other potential employers for the purpose of educating such employers on the benefits of hiring graduates of such program, which shall—(A)primarily target relationship building with potential employers in rural, exurban, and suburban areas; and(B)seek to maximize the number of students who work in such areas after completing such program.(3)Outreach to local workforce development boards for the purpose of reaching nontraditional student populations and prioritizing local needs.(d)Application requirementsAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that demonstrate outreach efforts targeted at increasing program enrollment for rural, first generation, minority, and nontraditional students, or other students from underrepresented population.(f)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to carry out this section for each of the fiscal years 2021 through 2025.3.Student support grant program for expanded academic advising(a)In generalFrom the amounts appropriated under subsection (f), the Secretary of Education shall provide grants to eligible entities for the purpose of providing academic advising and student support services to enrollees of construction and manufacturing-oriented registered apprenticeship programs offered by such entities to increase retention and persistence for students. (b)AmountsThe total grant amount made to an eligible entity under this section may not exceed $500,000.(c)Multiple grants permittedAn eligible entity may receive a grant under sections 2 and 3.(d)Use of grantsAn eligible entity that receives a grant under this section shall use such grant for the advising and support services described in subsection (a) that carries out the following requirements:(1)Expanding academic advising programs that provide the following services to students, including the following:(A)Career advising and professional development.(B)Support for English as a second language students.(C)Information and resource systems.(D)Mentoring systems.(E)Other such programs.(2)Expanding student support programs that provide the following services to students, including the following:(A)Health and family-related services, including substance abuse disorder and mental health counseling.(B)Support for first-generation students.(C)Childcare support.(D)Other such programs.(e)Application requirementsAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(f)Report(1)In generalAn eligible entity that receives a grant under this section shall submit to the Secretary a report on—(A)the activities supported by the grant;(B)the number of students participating in the activities supported by the grant;(C)any progress made in achieving the goals of the program supported by the grant, in general, and measuring in particular—(i)the effectiveness of the grant in expanding overall enrollment and program completion rates; and(ii)the effectiveness of the grant in expanding enrollment and program completion rates for underrepresented populations; and(D)such other information as the Secretary determines to be appropriate.(2)Timeline for submission of reportThe report under paragraph (1) shall be submitted to the Secretary not later than 180 days after the date on which the eligible entity concludes the activities supported by the grant under this section.(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2021 through 2025.4.DefinitionsIn this Act:(1)Construction and manufacturing-oriented apprenticeship collegeThe term construction and manufacturing-oriented apprenticeship college means an institution of higher education that is a sponsor of a construction and manufacturing-oriented registered apprenticeship program.(2)Construction and manufacturing-oriented registered apprenticeship programThe term construction and manufacturing-oriented registered apprenticeship program means a registered apprenticeship program that—(A)provides coursework and training in preparation for employment in the construction or manufactory industry (such as employment as a painter, drywall finisher, glazier, or glassworker); and(B)leads to a recognized postsecondary credential other than a certificate of completion of an apprenticeship.(3)Eligible entityThe term eligible entity means a construction and manufacturing-oriented apprenticeship college.(4)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(h)).(5)High schoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(7)OutreachThe term outreach means communications and relationship-building opportunities undertaken by an eligible entity in service of the goals described in section 3(c)(1).(8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (9)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(10)Second languageThe term second language means any language other than English, including Braille and American Sign Language.(11)SecretaryThe term Secretary means the Secretary of Education.(12)Underrepresented populationThe term underrepresented population means an individual who is from a group whose gender, ethnic background, or national origin is not traditionally represented in registered apprenticeship programs.